Citation Nr: 0634006	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-00 921	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to treatment (medication taken) for 
service-connected migraine headaches.  

2.  Entitlement to rating higher than 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.  

3.  Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to May 
1997.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

To support his claims, the veteran testified at a 
videoconference hearing before the Board in August 2005.  

Also in August 2005, for good cause shown, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).  

The Board subsequently remanded this case in October 2005 for 
further development of the record.  The actions directed by 
the Board having been completed, the case is now again before 
the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence shows the veteran does not have an 
established diagnosis of hypertension.  

2.  The medical evidence shows that any current hypertension 
is not due to treatment (including medication taken) for 
service-connected migraine headaches.  

3.  It is just as likely as not the degenerative disc disease 
in the veteran's lumbar spine causes limitation of flexion to 
at least 40 degrees and frequent flare-ups of severe low back 
pain resulting in brief periods of incapacitation.  

4.  The medical evidence shows the veteran's GERD has been 
manifested by well controlled pyrosis (heartburn) and 
regurgitation, but without persistently recurrent epigastric 
distress, dysphagia, substernal or arm or shoulder pain, 
or evidence of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to, the result of, or 
aggravated by treatment for a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 
(2006).  

2.  The criteria are met for a higher 40 percent rating for 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5242 (2006).  

3.  The criteria are not met, however, for an initial rating 
higher than 10 percent for GERD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and 
4.114, Code 7399-7346 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of January 2003, May 2003, and October 2005 RO letters 
to the veteran notifying him of the VCAA, he has been advised 
of the laws and regulations governing the claim on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  Thus, he may be considered to have 
been advised to submit any pertinent evidence in his 
possession.  His VA and private treatment records through 
January 2004 have been obtained and, as mentioned, he had a 
hearing and was provided four VA compensation examinations  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in April 
2003, after sending the veteran a VCAA letter in January 
2003.  That initial notice letter, as well as the once sent 
in May 2003, however, provided the veteran with inadequate 
VCAA notice.  But bear in mind the Board remanded this case 
to the RO in October 2005, partly to ensure compliance with 
the VCAA, and after sending the veteran the October 2005 VCAA 
letter to comply with the Board's remand directive, the RO 
readjudicated his claim in the September 2006 supplemental 
statement of the case (SSOC) based on any additional evidence 
that had been received since the initial rating decision 
in question, statement of the case (SOC), and prior SSOC.  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claims in this case are for service connection 
and for higher ratings for already service-connected 
disabilities.  He was provided notice of what type of 
information and evidence was needed to substantiate his 
claims, both for service connection and for higher ratings.  
But he was not provided notice of the type of evidence 
necessary to establish an effective date if these benefits 
are granted.  Nevertheless, the question concerning the 
proper effective date regarding the claims for service 
connection for hypertension and for a greater initial rating 
for GERD is moot, inasmuch as the Board has herein denied 
those claims.  Further, although the RO has not sent the 
veteran notice concerning the type of evidence necessary to 
establish an effective date regarding the claim concerning 
degenerative disc disease, the RO will have an opportunity to 
cure this defect prior to implementing the increased rating 
granted herein by the Board.  Accordingly, the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the claims at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Hypertension 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2006).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (". . . when aggravation of a veteran's non-
service- connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation.").  

The veteran testified at a personal hearing at the RO in 
January 2004 and again at a videoconference hearing before 
the Board in August 2005.  He stated that he had taken 
medication (Elavil) for his migraine headaches since he was 
in service and that doctors in service and his private 
physician had indicated to him that the NSAID and Elavil that 
he was taking were contributing to his hypertension.  
Although the RO had previously considered his claim only on 
the basis of direct service incurrence or on a presumptive 
basis, the veteran made clear that his contention was that 
his claim was only for service connection for hypertension on 
a secondary basis as due to the medication that had been 
prescribed for his service-connected disabilities.  
Therefore, the Board will consider his claim only on the 
basis of secondary service connection.  

VA clinic records confirm the veteran was treated in 1997 and 
1998 with Elavil, apparently for his service-connected 
migraine headaches.  

The veteran was examined by a VA examiner in February 2003 in 
conjunction with his claim for an increased rating for his 
lumbar spine disability.  That examiner commented that he 
doubted that "Elavil is causing his mild [hypertension] 
given his weight problems and decreased exercise."  However, 
that examiner did not review the claims file.  Therefore, his 
statement indicating the veteran had mild hypertension was 
based solely on the veteran's report - i.e., no actual blood 
pressure reading was recorded during that examination.  Such 
an opinion, then, is entitled to no probative weight.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1995); LeShore v. 
Brown, 8 Vet. App. 406 (1995).



The Court has also rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant records or any other relevant documents 
that would have enabled him to form an opinion on service 
connection on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Owens v. Brown, 7 Vet. App. 
429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
McQueen v. West, 13 Vet. App. 237 (1999).  

In any event, the opinion of the February 2003 examiner does 
not support the veteran's claim.  

In January 2006, a VA compensation examination was conducted 
specifically to consider the veteran's contention that his 
hypertension was caused or aggravated by the Elavil that he 
previously had taken in treatment for his migraine headaches.  
The examiner reviewed the entire claims file and noted the 
service medical records showed blood pressure measurements 
that were generally within normal limits.  After the 
veteran's separation from service, particularly during the 
last 2-3 years, there were frequent elevated blood pressure 
readings.  But there is no evidence that any examiner has 
assigned - or even considered - a diagnosis of 
hypertension.  The examiner noted that, "[c]urrently 
available documentations of blood pressure readings do not 
establish chronic essential hypertension."  He noted that 
the blood pressure reading obtained during the January 2006 
examination appeared to be the highest available documented 
reading (140/90), but he stated that that reading, "in and 
of itself, does not qualify as hypertension."  Finally, 
concerning the veteran's contention regarding Elavil, the 
examiner commented that that drug may actually cause 
hypotension, rather than hypertension.  He further stated 
that, although hypertension may develop as a result of kidney 
dysfunction due to non-steroidal anti-inflammatory drugs 
(NSAIDs), which the veteran has taken for pain due to his 
service-connected disabilities, the record indicates that the 
reports of at least two measures of the veteran's kidney 
function argued against NSAID-related hypertension.  The 
examiner concluded the veteran is not clearly hypertensive at 
this time and that, even if he were, the use of Elavil and 
NSAID in his case is less likely contributing to elevated 
blood pressure.  

The Board finds there is no probative medical evidence 
supporting the veteran's contention that he has hypertension 
from medication taken in treatment for a service-connected 
disability - his migraine headaches in particular.  The 
Court has held that it is the province of a trained medical 
professional, not the appellant, to draw such a conclusion.  
Jones v. Brown, 7 Vet. App. 134 (1994).  Persons without 
medical training are not competent to make medical diagnoses; 
such statements in this regard - by the veteran, his 
representative or others - are entitled to no probative 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board accords considerable weight to the recent VA 
examiner's opinion in this case, inasmuch as he reviewed all 
of the veteran's available medical records and supported his 
conclusions by appropriate rationale.  Based largely on that 
opinion and the Board's own review of the medical records, 
the Board finds there is no credible evidence the veteran 
currently has hypertension.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (service connection requires that the veteran 
currently have the claimed disability).  And in any event, 
the Board further finds that any hypertension that might be 
present is not due to medication he has taken in treatment 
for his service-connected disabilities.  

In the absence of such evidence, the Board concludes that the 
criteria for service connection on a secondary basis are not 
established.  

For all the foregoing reasons, the claim for service 
connection for hypertension as secondary to treatment for 
service-connected migraine headaches must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  



Ratings 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability generally is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The lone exception is when the 
veteran timely appeals the rating initially assigned for his 
disability - just after establishing his entitlement to 
service connection for it.  In these situations, VA also must 
determine whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Whichever the case, in evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Degenerative disc disease of the lumbar spine

The Board observes that a 10 percent rating for this 
disability was previously in effect and a rating decision in 
April 2003 initially denied an increased rating.  A more 
recent rating decision in March 2004, however, increased the 
rating to 20 percent effective from the date of receipt of 
the veteran's claim for increase.

The record does not indicate the veteran has disagreed with 
the effective date that was assigned for the 20 percent 
rating.  So there is no appeal concerning that.  Cf. Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  38 U.S.C.A. § 7104(c).

The veteran filed his claim for an increased rating for 
degenerative disc disease of the lumbar spine in December 
2002.  

Prior to September 2003, the following rating criteria were 
in effect for intervertebral disc syndrome (IVDS):  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
prior to September 26, 2003.  

The following General Rating Formula for Diseases and 
Injuries of the Spine became effective September 26, 2003, 
and is to be used for evaluating diseases and injuries of the 
spine under diagnostic codes 5235 to 5243, unless a 
disability under Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

In addition, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation.  A 
20 percent evaluation requires moderate limitation of motion.  
Severe limitation of motion is required for a 40 percent 
evaluation.  Code 5292. 



A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  Where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position, a 20 percent 
rating is appropriate.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Code 5295.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
 
Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.

Private and VA clinic records from December 1999 through 
January 2004 reflect occasional visits by the veteran to the 
outpatient clinic and emergency room with complaints of low 
back pain that was frequently noted to be severe.  He has 
been regularly treated with different medications that have 
provided varying degrees of relief.  A VA examiner in 
February 2000 indicated the veteran was unable to perform 
range of motion testing due to severe pain in the center of 
his low back over L4-5.  Otherwise, reported neurological 
clinical findings have routinely been essentially negative, 
except for a positive straight leg raise test and some 
tenderness.  There is no evidence that any examiner has 
prescribed extended bed rest for the veteran in treatment for 
his low back disability.  However, during a VA clinic visit 
in January 2002, the veteran stated that he had had at least 
one episode of severe back pain per month that forced him to 
stay in bed for a minimum of 24 hours.  

On VA compensation examination in February 2003, the veteran 
indicated he did some walking, but did not do any stretching 
exercises.  He was able to walk unaided and was able to 
perform all activities of daily living.  The examiner did not 
note any tenderness or spasm, although these findings had 
been noted by some previous examiners.  Straight leg raise 
testing produced a pulling sensation.  No sensory or motor 
deficits or range of motion values were recorded.  An MRI of 
the lumbar spine in April 2003 reportedly showed findings 
compatible with discogenic disease at L4-5 with a small 
herniation or large bulge at that level, as well as some 
osteoarthritis at L4-5.  

A private physician noted in June 2003 that the veteran 
complained of daily low back pain that was non-radiating and 
worsened by prolonged sitting or standing.  Although NSAID 
would provide some relief, he could not tolerate those 
medications due to his GERD.  

Another VA compensation examination was conducted in January 
2006.  The veteran reported that he experienced intermittent, 
daily, low back pain that was about 7/10 in severity at that 
time.  He took over-the-counter NSAID medication every other 
day or so with some pain relief.  He reported having weakness 
on repeated bending, but denied any bowel or bladder problem, 
or any sciatica.  He did indicate that he would have 4-5 
flare-ups per year, each episode lasting 5-6 days.  He 
reported, as well, being bedridden for about 8-10 (whether 
days or weeks was not specified) since June 2005 due to 
severe low back pain and stiffness.  On range of motion 
testing, he was able to flex his lumbosacral spine forward to 
40 degrees without pain, 80 degrees with pain.  Extension was 
accomplished to 20 degrees without pain, 25 degrees with 
pain.  Lateral flexion was possible to 35 degree bilaterally, 
with pain at the end; lateral rotation was accomplished to 
40 degrees bilaterally with pain and up to 45 degrees with 
pain.  There was some tenderness to palpation, but no overt 
muscle spasm.  Repeated motion did not alter range of motion 
ability, and there was no apparent weakness, fatigability, or 
lack of coordination.  He reported pain and stiffness 
requiring bed rest during a flare-up.  Motor, sensory, and 
neurological examination was normal.  

The veteran testified at a personal hearing at the RO in 
January 2004 and again at a videoconference hearing before 
the Board in August 2005.  He described the effects of his 
back disability, indicating that he had periods when he would 
wake up in the morning and be unable to even crawl to the 
bathroom due to back pain.  He stated that he would sometimes 
find it difficult to walk upright, and he also described 
weakness in his legs, as well as shooting pains down his 
legs.  

Evaluating the veteran's back disability under the rating 
criteria that were in effect prior to December 26, 2003, the 
Board notes that, although one examiner in February 2000 
indicated the veteran was unable to perform range of motion 
testing due to pain, no other examiner has reported more than 
moderate limitation of motion of the lumbar spine, even with 
consideration of the pain component.  These findings do not 
meet the requirements for a 40 percent rating under 
Code 5292, in effect prior to September 2003.  

Further, in the absence of evidence of listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, a 40 percent 
rating is also not warranted under Code 5295, also as in 
effect prior to September 2003.  

Interestingly, the periods of and degree of incapacitation 
described by the veteran during his hearings do not correlate 
to a great extent with the noted clinical findings on visits 
to the outpatient clinic or emergency room, although he 
clearly has severe low back pain.  There also is no 
indication that any physician has prescribed periods of bed 
rest in treatment for manifestations of his low back 
disability.  Because the rating criteria for degenerative 
disc disease, both before and after September 2003, require 
evidence of such periods of physician-prescribed bed rest, 
the criteria for a rating greater than 20 percent under 
either of those criteria is also not warranted.  

That, however, notwithstanding, the Board notes that a 40 
percent rating on the basis of limitation of motion under the 
revised criteria requires limitation of motion of lumbosacral 
spine flexion to 30 degrees or less and that a 20 percent 
rating requires limitation of flexion to between 30 degrees 
and 60 degrees.  The January 2006 VA examiner described 
painful lumbosacral spine flexion beginning at 40 degrees.  
The Board finds that that finding more nearly approximates 
the criteria for a 40 percent rating than a 20 percent 
rating.  See 38 C.F.R. § 4.7.  In addition, considering the 
reported flare-ups of more severe pain and the veteran's 
reported periodic episodes requiring 24 hours of bed rest - 
although without documented evidence of weakness, 
fatigability, or incoordination - and affording him the 
benefit of the doubt, the Board finds that a 40 percent 
rating for his service-connected degenerative disc disease is 
warranted under the provisions of Code 5242 (on the basis of 
limitation of motion due to arthritis) that became effective 
on September 26, 2003.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  



In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the regular schedular standards adequately describe 
and provide for the veteran's disability level.  There is no 
evidence he has ever been hospitalized for treatment of his 
degenerative disc disease since his separation from service, 
much less on a frequent basis.  Neither does the record 
reflect marked interference with his employment - meaning 
above and beyond that contemplated by his now even higher 40 
percent rating for his low back disability.  38 C.F.R. § 4.1.  
He has submitted no evidence of excessive time off from work 
due to the service-connected disability or of concessions 
made by his employer because of it.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take his case outside the norm so as to warrant 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

GERD

The Board notes that the current appeal regarding this issue 
arose from the rating assigned following the initial grant of 
service connection for residuals of the veteran's GERD in 
April 2003.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of "staged" ratings, as 
provided by the Court in Fenderson.  

In addition, although the RO initially assigned a 
noncompensable rating for the veteran's GERD, a more recent 
rating decision in August 2006 increased the rating to 
10 percent, effective from the date of receipt of his service 
connection claim.  The record does not indicate he has 
disagreed with the effective date assigned by the RO.  So 
there is no appeal concerning that issue.  See Grantham, 
supra.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2006).  The Rating Schedule does not 
provide specific criteria for evaluating GERD.  However, the 
Board finds that the manifestations of GERD are very similar 
to those of a hiatal hernia, which involves the same anatomic 
structures and produces similar dysfunction.  Therefore, the 
Board finds that the veteran's GERD should be rated according 
to the criteria for hiatal hernia under Code 7346.  

Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health, 
warrant a 60 percent evaluation.  A 30 percent rating is for 
assignment for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  With two or more of the 
symptoms for the 30 percent evaluation of less severity, a 10 
percent rating is appropriate.  Code 7346.  

A VA clinic record dated in December 2001 indicates the 
veteran was then taking baking soda and Alka Seltzer for his 
GERD with good effect.  A private physician noted in January 
2002 that the veteran's GERD was stable.  Those records also 
document that he has taken various prescription medications 
to help control this condition  

Esophagogastroduodenoscopy with biopsy that was performed in 
May 2004 confirmed the diagnosis of GERD and reflux 
esophagitis, as well as hiatal hernia.  

During his personal hearing at the RO in January 2004 and 
again during his videoconference hearing, the veteran 
testified that he was on a strict diet to control his GERD 
and that he had to severely limit how much he would eat after 
6pm - or he would have a 50-percent chance of waking up in 
the night choking on stomach contents.  He also stated that 
the likelihood of his vomiting because of his hiatal hernia 
had impacted his recent chemotherapy treatments for a non-
service-connected disorder; in this regard, the Board notes 
that service connection has not been established for a hiatal 
hernia either.  

On VA compensation examination in January 2006, the veteran 
stated that prior to the recent increase in the dose of 
Nexium, he was having frequent severe regurgitation of 
stomach contents into his mouth and nose.  Since increasing 
the dosage, however, he had noted only frequent 
indigestion/gassiness and about three severe episodes since 
June 2005, with minor heartburn about once a week.  
He reportedly had had some hematemesis during his 
chemotherapy, likely due to vigorous retching, but he had had 
no such episodes since completion of the therapy.  No 
pertinent abnormal clinical findings were reported, except 
that he was morbidly obese, an aggravating factor for GERD.  

The medical evidence clearly indicates that the 
manifestations of the veteran's GERD consist primarily of 
pyrosis (heartburn) and regurgitation.  There is no evidence 
of dysphagia (difficulty swallowing) or substernal or chest 
or arm pain due to the disability - other than the 
heartburn/pyrosis.  Although the veteran testified that he 
had episodes of vomiting blood, he acknowledged those 
episodes occurred while receiving chemotherapy and were 
apparently due to his forceful retching, rather than to any 
gastrointestinal bleeding.  Moreover, there is no evidence 
his GERD has produced any significant impairment of health or 
anemia.  

With only two of the criteria for a 30 percent rating under 
Code 7346 having been shown, with fairly good symptomatic 
control of the veteran's GERD, the Board concludes that the 
criteria for a rating greater than the currently assigned 10 
percent rating have not been met at any time during the 
appeal period.  So the rating for this condition may not be 
"staged" since the veteran has been, at most, 10-percent 
disabled since the effective date of his award.  Fenderson, 
12 Vet. App. at 125-26.

For the foregoing reasons, an initial rating greater than 10  
percent for GERD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his GERD since his separation from service.  
Neither does the record reflect marked interference with 
employment.  He has submitted no evidence of excessive time 
off from work due to the disability or of concessions made by 
his employer because of his GERD.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  


ORDER

Service connection for hypertension as secondary to treatment 
(medication taken) for service-connected migraine headaches 
is denied.  

A higher 40 percent rating is granted for degenerative disc 
disease of the lumbar spine, subject to the laws and 
regulations governing the payment of VA compensation.  

An initial rating greater than 10 percent for GERD is denied.  




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


